EXHIBIT 10.16
 
MANHATTAN SCIENTIFICS, INC.
The Chrysler Building
405 Lexington Avenue, 26th Floor
New York, New York 10174

March 28, 2013
 
Marvin Maslow, President
Normadie New Mexico Corp.
 
Re: Consulting Agreement dated October 1, 2009 between Manhattan Scientifics,
Inc. and Normadie New Mexico Corp. (the “Agreement”)
 
Dear Mr. Maslow:
 
Reference is hereby made to the Agreement. The parties hereby agree to amend and
restate Section 3(b) of the Agreement as follows:
 
Upon the completion of a successful debt and/or equity investment financing made
by Company, during the term of this Agreement, in which investors and/or
investment consultants or bankers introduced to Company by Consultant or with
respect to which Consultant has a pivotal role in completing any such investment
transaction, Company hereby agreed to use a portion of the proceeds of such
transaction to pay off debt owed to Consultant. In addition, the Company, at the
discretion of the Board of Directors, may provide additional compensation in the
form of a bonus upon the closing of such transaction.
 
If you agree with the above terms, please execute below and return to the
undersigned.
 

    Manhattan Scientifics, Inc.                
By:
        Name:         Title:               ACKNOLEDGED AND AGREED:              
    Normadie New Mexico Corp.                   By:           Name: Marvin
Maslow         Title: President        

 